BoRemaN, J".,
delivered the opinion of the court:
The appellants and respondents were adverse applicants under the “ town site ” laws, for the government title to a certain parcel of land in Salt Lake City. The Probate Court having awarded the ground to the appellant, the respondent appealed to the District Court, wherein judgment was rendered for the respondent, and thereupon the said Young appealed to this court.
A person named Wadsworth was in possession of the ground in controversy in 1860. He sold his claim to Brigham Young and then gave up the possession. Brigham Young authorized the respondent to take possession and occupy the property, and from 1860 to the present time the respondent has occupied and possessed the ground.
In February, 1872, Brigham Young deeded the ground to Hyram S. Young, the appellant. The respondent claims title by her actual lona, fide occupancy, and the appellant sets up no claim to individual occupancy by himself or his grantor, Brigham Young, but he claims the respondent to be his tenant and that, therefore, her occupancy was his occupancy.
This court has heretofore, in several cases, held that an actual, bona fide personal occupancy of the ground claimed was necessary to entitle anyone to the deed of the mayor for the government title. Cain Heirs v. Young, 1 Utah R. 361; *258Hussy v. Smith, 1 Utah R. 129; Pratt v. Young, 1 Utah R. 347.
In these cases it is also held that no one can take np these city lots by means of agents, or rather that no such rights could be recognized in ascertaining to whom the government title should go, but that every claimant must be himself an actual settler, an occupant taking up the land for his own “ use and benefit,” and not for another. The policy of the law was to give the land to actual settlers and not to speculators. Whether any equities exist between a claimant and another party, that would compel a conveyance of the after-acquired title, is a matter with which the investigation is not to be concerned. The only question to -be considered is as to whether either party has complied with the law; both could not do so. If neither had done so, then neither should have the title.
The evidence clearly shows that respondent has been the only occupant of the ground since 1860. She is not alleged to have been a trespasser. Her possession and occupancy were lawful and righful. She had to claim the land for herself, and not as employee or agent of another.
But if it be considered that she could take up and hold the ground only as agent of another, then the question would arise: Does the evidence show her to have been the agent, the tenant, of appellant or of his grantor? The respondent, feeling that she had a claim at least upon the charity of Brigham Young, called upon him for help, as she was without a home and in straightened circumstances. He purchased the property in'controversy for $500, and told her to take it and make a home of it. He refused to accept any portion of the pay for it before respondent moved upon the ground, but said that he wanted no pay. For six or seven years she was allowed to possess the land undisturbed, paying the taxes and claiming it as her own. " She and her son had put improvements upon it in the meantime to the extent of $2,000. Thereupon he laid claim to the place, and demanded to be paid $4,000 for it. *259She never agreed to pay the amount, but feeling that Brigham Young could deprive her of her property if he saw fit, she sought to save it to herself and children by consenting to what she deemed extortions. Brigham Young had not declined to give her a deed by reason of any of the money claimed being unpaid, but solely upon other grounds. If Brigham Young meant what he said, he certainly intended this property to become that of respondent. "We cannot say that when he told her to take and make a home of it, and then refused any pay therefor that he did not intend her to have it as ahorne, but that as soon as she had improved it so as to become a comfortable home she was to give it up or else pay an extravagant price for it. The language and actions of Brigham Young cannot be fairly interpreted, as we think, in any other light than as his making a gift of the property in controversy to the respondent. And it was executed, and he could not afterwards change his views so as to entitle him to claim the property.'
And, so far as the government title was concerned at least, no deed was necessary from Brigham Young to respondent. Be-spondent was in possession and occupancy, and rightfully so, and that was as far as it was necessary to look to ascertain to whom the title should go.
Under all of the circumstances, therefore, we do not deem that there was error in the judgment of the District Court.
The judgment is affirmed, with costs.
Sohaeffer, C. J., and EMERSON, J., concurred.